DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/14/2021 has been entered.
Applicants' arguments, filed 5/11/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103—Previous
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



Claims 1-2, 5, 7-13, 15, 17-18, 44-45, 49-51 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bar-Shalom et al., (US 2008/0299199).

Bar-Shalom et al. teaches “novel dosage forms” for “oral ingestion” in “semi-solid form by swelling or gelling one or more of the components, especially gellan gum” (anionic polymer) (Abstract).  The dosage forms allow “optimal water diffusion so that upon addition of a predetermined amount of an aqueous medium . . . swells and/or gels” (Id.)  See drop down test, wherein “0.5g-0.7 g test material is accurately weighed” and “3 ml-5 ml tapped water is added” (p. 32, Claim 89) [a 0.5g/3ml composition comprises 83% water, which falls within the claimed range of 35-85%)
	Suitable swelling or gelling agents include “alginic acid, sodium alginate, potassium alginate, ammonium alginate, calcium alginate, propane-1,2-diol alginate . . . “ (anionic polymers) (p. 3, para. [0032]).
sodium bicarbonate . . .sodium citrate”, which may be present “from about 0.01% to about 15% w/w” (p. 7, para. [0062]), as per claims 2, 5, 49-51, and “xylitol” as “‘osmotically effective solute’” (p. 6, para. [0058]).
	The prior art teaches a specific embodiment comprising approx. 10% sodium citrate, approx.. 32% demineralized water, 4.9 % gellan gum (Kelcogel LT100; anionic surfactant), 4.9% xylitol, 2.9% sodium hydrogen carbonate (sodium bicarbonate), 5.8% strawberry flavor/banana flavor (flavoring agent) (p. 26, Example 18, para. [0303]). This embodiment is free of fluoride.
Here the amount of water, 32%, falls just outside the claimed range of 35-85%. 
MPEP 2144.05 states that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  It appears that the embodiment is prima facie obvious since the water concentration is close enough to the claimed range to expect the same properties.  

	This embodiment is also in an absence of calcium salt, as per claim 44, and qualifies as a liquid suspension, as per claim 45, and a syrup, as per claim 46, insofar as the compositions are viscous liquids comprising sugars.
In regard to claims 7-9, 51, Bar-Shalom et al. teaches adding sodium alginate as gelling agent (p. 3, para. [0032]).  No specific concentration range is disclosed; however, it would have been obvious to optimize a range, given its function. Accordingly, "[W]here the general conditions of a claim are disclosed in the prior art, it is In re Aller, 220 F.2d 454, 456 (105 USPQ 233)).
In regard to claim 11, 51, no specific concentration of xylitol has been disclosed. However, given its function as an osmotically effective solute it would have been obvious to optimize a range.  See Example 19, where xylitol is present at a concentration of 40% (p. 26, para. [0311]).
In regard to claims 15, no specific concentration of water has been disclosed. However, water is taught to be added to the compositions for gelling purposes and making “the composition easy to ingest and at the same time provides an acceptable mouth-feel” (p. 2, para. [0020]).  See Table 2, where varying amounts of water (3-5ml) are added to modify gelling quality and time (p. 31). Accordingly, it would have been obvious to optimize a range.
In regard to claims 17 and 18, the compositions of Bar-Shalom et al. comprise glycerol (aka glycerin) (p. 7, para. [0074]).  For example, Example 17 comprises 10.5% glycerin (p. 25). Accordingly, it would have been obvious to optimize a range.

Response to Arguments
i) Applicant argues the prior art teaching regarding water content of the compositions is limited to at most about 5% (p. 5).
The Examiner disagrees.
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art (see MPEP 2123). Example 18 of the prior art (discussed above) clearly teaches amounts of water greater than 5%.  
allow “optimal water diffusion so that upon addition of a predetermined amount of an aqueous medium . . . swells and/or gels” (Id.), it would have been obvious for the compositions to comprise water within the claimed range.  See drop down test, wherein “0.5g-0.7 g test material is accurately weighed” and “3 ml-5 ml tapped water is added” (p. 32, Claim 89) [a 0.5g/3ml composition comprises 83% water, which falls within the claimed range of 35-85%).

ii) Applicant argues that the claimed invention provides unexpected synergy exhibiting greater growth inhibition of caries-causing bacteria than the additive effect of the components of composition separately (p. 6).
However, since the prior art teaches specific embodiments comprising water, xylitol, sodium citrate, sodium bicarbonate, and an anionic polymer it would be reasonable to expect the same properties.
Nevertheless, “[w]hen an article is said to achieve unexpected (i.e. superior) results, those results must logically be shown as superior compared to the results achieved with other articles. Moreover, an applicant relying on comparative tests to rebut a prima facie case of obviousness must compare his claimed invention to the closest prior art” (See MPEP 716.01(c) citing In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984)).  Due to the absence of tests comparing applicants formulation to Bar-Shalom et al., it appears that applicant’s assertions of unexpected results constitute mere argument.  

Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612